DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-10, 12-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kozloski et al. (PGPUB Document No. US 20140067729) in view of Chestnut et al. (PGPUB Document No. US 2016/0307459) in view of Daianu et al. (PGPUB Document No. US 20190188326).
Regarding claim 8, Kozloski teaches a computer system, comprising: 
One or more processors (processor 302 (Kozloski: 0062, FIG.3));
One or more memory devices coupled to the one or more processors (memory 304 (Kozloski: 0062, FIG.3)); 
And one or more computer readable storage devices coupled to the one or more processors, wherein the one or more storage devices contain program code executable by the one or more processors via the one or more memory devices to implement a method, the method comprising (executing code or software modules stored on a computer readable medium (Kozloski: 0058-0060)):
Identifying, by the one or more processors of the computer system, a relevant tutorial to a user using a machine learning (providing appropriate prompt for cognitive assistance (Kozloski: 0033) utilizing machine learning (Kozloski: 0022)); 
And providing, by the one or more processors of the computer system, the identified relevant tutorial to a special eyeglasses of the user (Kozloski: 0033, 0046).

	However, Kozloski does not expressly teach the special eyeglasses being an augmented reality deices. Chestnut teaches providing prompts of a tutorial to an AR head wearable device of the user (Chestnut: 0059, 0080, 0081, FIG.5-9).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to implement the special eyeglasses teachings of Kozloski utilizing the AR teachings of Chestnut, because AR implementation enables an enhanced and immersive user experience.

Further, the combined teachings above does not expressly teach the machine learning process for assessing user state or action utilizing an ontology tree (note this assessment is part of the process of providing appropriate prompt for cognitive assistance (“relevant tutorial”).
Daianu teaches the use of an ontology machine learning process to assess user intent from speech (Daianu: 0031). Note, the combined teachings above also teaches the step of assessing user actions/state from speech utilizing machine learning (Kozloski: 0022).
The combined teachings above contained a device which differed the claimed process by the substitution of the steps of utilizing machine learning that is not ontology machine learning (Kozloski: 0022).
Daianu teaches the substituted step of utilizing ontology machine learning (Daianu: 0031).
The functions of the combined teachings above and B were known in the art to effectively assess user intent by the use of machine learning.
The combined teachings above steps of machine learning could have been substituted with the ontology machine learning steps of Daianu.
The results would have been predictable and resulted in equally assessing and predicting user intent. Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 9, the combined teachings as applied above teaches the computer system of claim 8, the method further comprising: overlaying; by one or more processors of a computer system, the detected relevant tutorial on the augmented reality device of the user (see the media 65 (tasks for the training) shown in the digital display 33 (Chestnut: 0059) overlaying the real world experience visible to the user in the see-through field-of-view (Chestnut: 0041)).

Regarding claim 10, the combined teachings as applied above teaches the computer system of claim 8, wherein the identifying further comprises: 
Capturing, by the one or more processors of the computer system, a user interaction with at least one surrounding object (situation assessment or identifying current cognitive state of the user including user actions such as “picking up a key” (Kozloski: 0019) and words used in particular places (Kozloski: 0017)); 
Determining, by the one or more processors of the computer system, a context of the user interaction based on at least one of machine learning technology, natural language processing techniques and artificial intelligence algorithms (utilizing the machine learning ontology of Daianu in assessing user intent (cognitive state) (Daianu: 0031)); 
And feeding, by the one or more processors of the computer system, the machine learning ontology tree the determined context of user interaction (feedback being provided to the system to update threshold parameters in determining user cognitive state (Kozloski: 0014)).

Regarding claim 12, the combined teachings as applied above teaches the computer system of claim 10, wherein the identifying further comprises: determining, by the one or more processors of the computer system using the machine learning ontology tree based on the determined context (assessing user action (Kozloski: 0017, 0019) utilizing the machine learning teaching of Daianu (Daianu: 0031)), 
Further, Chestnut teaches determining which tutorial of a plurality of tutorials is the relevant tutorial (user input utilized for determining which training style to load (Chestnut: 0131)), wherein the ontology machine learning teachings of Daianu is utilized in further aiding in determining which user input was intended (Daianu: 0031).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to determine user intent in selecting the appropriate training as taught by Daianu, because this enables an added level of accuracy in determining user intended input.

Regarding claim 13, the combined teachings as applied above teaches the computer system of claim 10, the method further comprising: receiving, by the one or more processors of the computer system, an inaccuracy indication that the provided identified relevant tutorial is an incorrect match; and identifying, by the one or more processors of the computer system, a next relevant tutorial (predicting actions with increased accuracy based on feedback received at the system (Kozloski: 0030-0031). Note the Examiner submits feedback includes both negative (inaccurate) and positive feedback).

Regarding claim 14, the combined teachings as applied above teaches the computer system of claim 13, the method further comprising; storing, by the one or more processors of the computer system, the received inaccuracy indication as feedback (the system utilized feedback to improve prediction (Kozloski: 0031), wherein the Examiner submits data utilized by the system such as feedback must be stored in some form of memory/storage); and using, by the one or more processors of the computer system, the received and stored inaccuracy indication to retrain the machine learning ontology tree (the prediction model adaptively learning based on feedback and comparing said feedback with predictions made by the system (Kozloski: 0031)).

Claim(s) 1-3 and 5-7 is/are a corresponding method claim(s) of claim(s) 8-10 and 12-14. The limitations of claim(s) 1-3 and 5-7 are substantially similar to the limitations of claim(s) 8-10 and 12.  Therefore, it has been analyzed and rejected substantially similar to claim(s) 1-3 and 5-7.

Claim(s) 15, 16 and 18-20 is/are a corresponding computer program product claim(s) of claim(s) 8, 10 and 12-14. The limitations of claim(s) 15, 16 and 18-20 are substantially similar to the limitations of claim(s) 8, 10 and 12.  Therefore, it has been analyzed and rejected substantially similar to claim(s) 15, 16 and 18-20. Note, the combined teachings as applied above teaches a computer program product (computer program product (Kozloski: 0059)), computer readable hardware storage storing computer program code (executing code or software modules stored on a computer readable medium (Kozloski: 0058-0060))).

Claim 4, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kozloski in view of Chestnut in view of Daianu as applied to the claims above, and further in view of Dyer et al. (PGPUB Document No. US 2018/0174434).
Regarding claim 11, the combined teachings as applied above teaches the computer system of claim 10, wherein the capturing further comprises: receiving, by the one or more processors of the computer system, data related to the user interaction from at least one appliance (determining cognitive state by determining whether the user turned on/off appliances (Kozloski: 0019)).
However, the combined teachings as applied above does not expressly teach but Dyer teaches the appliances being an internet-of-things device (Dyer: 0001). Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the teachings of the combined teachings above such as to utilize an internet-of-things appliance, because the use of internet-of-things enables effective monitoring of device/appliance status data.
Claims 4 and 17 are similar in scope to claim 11.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079. The examiner can normally be reached M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID H CHU/Primary Examiner, Art Unit 2616